Citation Nr: 0326784	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  01-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to April 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans' Affairs.  In that decision, the RO 
granted service connection for bilateral hearing loss, and 
assigned an initial noncompensable rating effective to the 
date of claim.  The Board has phrased this issue on the title 
page to reflect that this is an initial rating claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (where an appeal 
stems from an initial rating, VA must frame and consider the 
issue as to whether separate or "staged" ratings may be 
assigned for any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating).  The RO also denied claims for 
service connection for a lower back condition, sinusitis and 
headaches.


REMAND

A review of the record reveals that additional clinical 
records pertinent to the claims on appeal are not associated 
with the claims folder.  The RO must attempt to obtain 
records from Lake Charles Memorial Hospital in 1991, West 
Calcassieu-Cameron Hospital from 1990-91, and the Physical 
Therapy Institute in 1991.  Additionally, there is evidence 
that the veteran filed worker compensation claims in January 
1980 and July 1990.  The RO should contact the veteran and 
request him to identify his former employers, and obtain his 
authorization for VA to obtain all medical and legal 
documents pertaining to these claims.  Furthermore, the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA) in 1992.  The Board is required 
to obtain these records prior to any further adjudication.  

The Board next notes that evidence submitted in support of 
the veteran's claim for a compensable initial rating includes 
a February 2001 audiometric examination by Acadian Hearing 
Services.  One of the means of rating hearing loss under VA's 
Rating Schedule includes an assessment of word recognition 
pursuant to the Maryland CNC word list.  The RO should 
contact Acadian Hearing Services and request clarification 
regarding the word recognition list utilized in assessing the 
veteran's word recognition ability.  The RO should also 
forward the veteran's claims folder to a VA audiologist and 
request that the February 2001 audiometric results be 
converted into numeric designations for right and left 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.

On remand, the RO should also inform the claimant of 
information or evidence necessary to substantiate a claim as 
well as the relative duties on the part of the claimant and 
VA in obtaining such information or evidence.  See 
38 U.S.C.A. § 5103 (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should contact the veteran and 
secure his authorization to obtain records 
from Lake Charles Memorial Hospital in 
1991, West Calcassieu-Cameron Hospital 
from 1990-91, and the Physical Therapy 
Institute in 1991.  The RO should also 
request the veteran to identify any other 
providers of treatment for his claimed 
hearing loss, low back, sinusitis and 
headache disorders since July 2000.

3.  The RO should contact the veteran and 
request him to identify his former 
employers in January 1980 and July 1990.  
The veteran should be requested to submit 
copies of any documents, medical or legal, 
pertaining to his worker compensation 
claims in January 1980 and July 1990, and 
obtain his authorization for VA to obtain 
his worker compensation records directly 
from his previous employers.

4.  The RO should obtain the veteran's 
clinical records from the VA Medical 
Centers in Shreveport and Alexandria, 
Louisiana since March 2000.

5.  The RO should contact SSA and request 
copies of all medical and legal documents 
pertaining to the veteran's award of 
disability benefits in 1992.

6.  The RO should contact Acadian Hearing 
Services and request clarification as to 
the Word Recognition List used during the 
veteran's February 2001 audiology 
examination.

7.  The RO should forward the veteran's 
claims folder to a VA audiologist and 
request that the February 2001 audiometric 
results be converted into numeric 
designations for right and left puretone 
thresholds at 1000, 2000, 3000 and 4000 
Hertz.

8.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and an 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




